DAVIDSON, Judge.
Passing a forged instrument is the offense; the punishment, two years in the State penitentiary.
No bills of exception accompany the record. The only question presented is the sufficiency of the evidence to support the conviction.
The State’s testimony shows that the appellant passed as true, to James Brittain, a forged check in the sum of Thirteen Dollars, in part payment of merchandise, receiving the balance in cash. When questioned relative to the check, appellant claimed that it had been given him by the alleged maker, in payment for a cow. The day following the transaction, appellant fled from this State to the State of California, where he was apprehended and brought back for trial.
Appellant did not testify as a witness in his own behalf, nor did he present any affirmative defense.
The facts are sufficient to support the conviction.
The judgment of the trial court is affirmed.
The forgoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.